Case 0:18-cv-61047-UU Document 47 Entered on FLSD Docket 03/22/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE DIVISION

                       CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

   UNITED STATES OF AMERICA,

                    Plaintiff,

                           v.

   US STEM CELL CLINIC, LLC, a Florida
   limited liability company,
   US STEM CELL, INC., a Florida profit
   corporation, and
   KRISTIN C. COMELLA and
   THEODORE GRADEL, individuals,

                    Defendants.

   JOINT MOTION TO ENTER CONSENT DECREE OF PERMANENT INJUNCTION
                 AS TO DEFENDANT THEODORE GRADEL

        Plaintiff United States of America, by and through undersigned counsel, along with

 Defendant Theodore Gradel, by and through his undersigned counsel, hereby file this Joint

 Motion to Enter Consent Decree of Permanent Injunction. Plaintiff, the United States of

 America, by its undersigned counsel, avers as follows:

        1. Plaintiff and Defendant Theodore Gradel have agreed to resolve the above matter as to

 Mr. Gradel with the entry of a Consent Decree for Permanent Injunction (the “Consent Decree”),

 attached hereto.

        2. Counsel for Plaintiff, counsel for Mr. Gradel, and Mr. Gradel all have signed the

 attached Consent Decree.
Case 0:18-cv-61047-UU Document 47 Entered on FLSD Docket 03/22/2019 Page 2 of 3



        3. Accordingly, Plaintiff and Defendant Theodore Gradel respectfully request that the

 Court stay all pending deadlines and schedules as to Mr. Gradel and sign and enter the attached

 Consent Decree as its final order and judgment against Mr. Gradel in this case.

           LOCAL RULE 7.1 CERTIFICATE OF GOOD FAITH CONFERENCE

        The undersigned Trial Attorney, counsel for Plaintiff, hereby certifies that he has conferred

 with Mr. Todd Halpern, Esq., counsel for Defendants, and is authorized to represent that the

 Defendants consent to the relief requested in this motion.

        WHEREFORE, Plaintiff and Defendant Theodore Gradel respectfully request that this

 Court enter the attached Consent Decree.

  DATED: March 22, 2019                                Respectfully Submitted,

  For Defendants:                                      For Plaintiffs:

  Isaac J. Mitrani                                     ARIANA FAJARDO ORSHAN
  Florida Bar No. 348538                               UNITED STATES ATTORNEY
  Loren H. Cohen
  Florida Bar No. 303879                               JAMES A. WEINKLE
  MITRANI, RYNOR,                                      Assistant United States Attorney
  ADAMSKY & TOLAND, P.A.                               Florida Bar No. 0710891
  301 Arthur Godfrey Road, Penthouse                   99 N.E. 4th Street, Suite 300
  Miami Beach, FL 33140                                Miami, Florida 33132
  Tel.: 305-/358-0050                                  Tel.: 305.961.9290
  Fax: 305/358-0050                                    Email: James.Weinkle@usdoj.gov
  imitrani@mitrani.com
  lcohen@mitrani.com                                   JOSEPH H. HUNT
  dbitran@mitrani.com                                  Assistant Attorney General
  ctenn@mitrani.com
  miamidocketing@mitrani.com                           JAMES M. BURNHAM
                                                       Deputy Assistant Attorney General
  Todd A. Harrison (admitted pro hac vice)             Civil Division
  Todd H. Halpern (admitted pro hac vice)
  Stephen R. Freeland (admitted pro hac vice)          GUSTAV W. EYLER
  Mary M. Gardner (admitted pro hac vice)              Acting Director
  Venable LLP                                          Consumer Protection Branch
  600 Massachusetts Avenue NW
  Washington, DC 20001                                 ALAN PHELPS
                                                       Assistant Director


                                                 2
Case 0:18-cv-61047-UU Document 47 Entered on FLSD Docket 03/22/2019 Page 3 of 3



  Attorneys for Defendants US Stem Cell             ROGER J. GURAL
  Clinic, LLC, US Stem Cell, Inc., Kristin C.       Roger J. Gural
  Comella and Theodore Gradel                       Trial Attorney
                                                    Consumer Protection Branch
                                                    United States Department of Justice
                                                    Washington, DC 20044
                                                    P.O. Box 386
                                                    Tel.: 202.307.0174
                                                    Email: roger.gural@usdoj.gov

                                                    Counsel for United States of America




                                                3
